—Order, Supreme Court, New York County (Ira Gammerman, J.), entered on or about June 23, 1995, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
Plaintiffs vague evidence failed to satisfy his obligation to show "customary indicia” of a partnership (M.I.F. Sec. Co. v Stamm & Co., 94 AD2d 211, 214, affd 60 NY2d 936). In particular, plaintiff made an insufficient showing as to the essential element of an agreement to share losses (see, Chanler v Roberts, 200 AD2d 489, 491, lv denied 84 NY2d 903), and also as to sharing in management decisions.
We have considered plaintiff’s remaining arguments and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Ellerin, Wallach and Rubin, JJ.